DETAILED ACTION

Specification
Please update cross reference to related applications section.  Application Serial No. 15/220,374 has been issued as U.S. Patent No. 10,428,467 and Application Serial No. 16/104,021 has been issued as U.S. Patent No. 10,815,622.

The disclosure is objected to because of the following informalities:  In line 4 of paragraph [0035], reference numeral 1104 is used to indicate both a “supply” and a “fiber-based slurry”.  Please delete reference numeral “1104” associated with “supply”.  

The disclosure is objected to because of the following informalities:  In line 4 of paragraph [0035], reference numeral 212 corresponds to a “diameter”.  In lines 5 and 6 of paragraph [0035], reference numeral corresponds to a “dimension”.  Please replace “dimension” with “diameter” (two occurrences).  

The disclosure is objected to because of the following informalities:  It appears that reference numeral 414 in line 6 of paragraph [0045], corresponding to a “thickness dimension”, should be reference numeral 515.    


Claim Objections
Claim 1 is objected to because of the following informalities:  In line 5, please replace “0.01 – 0.05” with “0.01 to 0.05”.  

Claim 1 is objected to because of the following informalities:  In line 8, please replace “comprise” with “comprises”.  

Claim 1 is objected to because of the following informalities:  In line 8, please replace “the amount” with “an amount”.  

Claim 1 is objected to because of the following informalities:  In line 9, please replace “the amount” with “an amount”.  

Claim 1 is objected to because of the following informalities:  In line 10, please replace “the amount” with “an amount”.  

Claim 2 is objected to because of the following informalities:  In line 1, please replace “AKD” with “alkyl ketene dimer (AKD)”.  

Claim 4 is objected to because of the following informalities:  In line 3, please replace “the shape” with “a shape”.  

Claim 4 is objected to because of the following informalities:  In line 4, please insert “wire mesh” prior to “mold”.

Claim 4 is objected to because of the following informalities:  In line 4, please replace “in a fiber-based” with “into a fiber-based”.  

Claim 4 is objected to because of the following informalities:  In line 5, please insert “additive” after “barrier”.  

Claim 4 is objected to because of the following informalities:  In line 6, please insert “mesh” prior to “mold”.

Claim 4 is objected to because of the following informalities:  In line 7, please replace “the wire” with “a wire”.  
Claim 4 is objected to because of the following informalities:  In line 8, please insert “wire mesh” prior to “mold”.

Claim 4 is objected to because of the following informalities:  In line 8, please insert “fiber-based” prior to “slurry”.

Claim 4 is objected to because of the following informalities:  In line 12, please replace “the range” with “a range”.  
Claim 4 is objected to because of the following informalities:  In line 12, please replace “0.01 – 0.05” with “0.01 to 0.05”.  

Claim 5 is objected to because of the following informalities:  Claim appears to depend from claim 4 rather than claim 1.  Appropriate correction is required.  

Claim 5 is objected to because of the following informalities:  In line 1, please insert “additive” after “barrier”.  

Claim 5 is objected to because of the following informalities:  In line 1, please replace “the range” with “a range”.  

Claim 5 is objected to because of the following informalities:  In line 2, please replace “.5% - 10%” with “.5% to 10%”.  

Claim 6 is objected to because of the following informalities:  Claim appears to depend from claim 4 rather than claim 2.  Appropriate correction is required.  

Claim 6 is objected to because of the following informalities:  In line 1, please insert “additive” after “barrier”.  

Claim 7 is objected to because of the following informalities:  Claim appears to depend from claim 4 rather than claim 1.  Appropriate correction is required.  

Claim 8 is objected to because of the following informalities:  Claim appears to depend from claim 4 rather than claim 1.  Appropriate correction is required.  

Claim 8 is objected to because of the following informalities:  In line 1, please insert “fiber-based” prior to “slurry”.

Claim 8 is objected to because of the following informalities:  In line 2, please replace “OCC” with “old corrugated containers (OCC)”.

Claim 9 is objected to because of the following informalities:  Claim appears to depend from claim 4 rather than claim 1.  Appropriate correction is required.  
Claim 9 is objected to because of the following informalities:  In line 1, please insert “fiber-based” prior to “slurry”.

Claim 9 is objected to because of the following informalities:  In line 2, please replace “the range” with “a range”.  

Claim 9 is objected to because of the following informalities:  In line 2, please replace “1.5% - 4%” with “1.5% to 4%”.  

Claim 10 is objected to because of the following informalities:  Claim appears to depend from claim 4 rather than claim 1.  Appropriate correction is required.  

Claim 11 is objected to because of the following informalities:  Claim appears to depend from claim 4 rather than claim 1.  Appropriate correction is required.  

Claim 11 is objected to because of the following informalities:  In line 2, please insert “additive” after “barrier”.  

Claim 11 is objected to because of the following informalities:  In line 2, please replace “the range” with “an amount”.  

Claim 11 is objected to because of the following informalities:  In line 2, please insert “fiber-based” prior to “slurry”.

Claim 11 is objected to because of the following informalities:  In line 3, please replace “OCC and NP” with “old corrugated containers (OCC) and newsprint (NP)”.

Claim 12 is objected to because of the following informalities:  In line 3, please insert “wire” prior to “mesh”.

Claim 12 is objected to because of the following informalities:  In line 4, please insert “wire mesh” prior to “mold”.

Claim 12 is objected to because of the following informalities:  In line 4, please replace “in a fiber-based” with “into a fiber-based”.  
Claim 12 is objected to because of the following informalities:  In line 5, please insert “wire mesh” prior to “mold”.

Claim 12 is objected to because of the following informalities:  In line 6, please replace “the mesh” with “a wire mesh”.  

Claim 12 is objected to because of the following informalities:  In line 7, please insert “wire mesh” prior to “mold”.

Claim 12 is objected to because of the following informalities:  In line 7, please insert “fiber-based” prior to “slurry”.

Claim 12 is objected to because of the following informalities:  On page 22, line 1, please insert “fiber-based” prior to “slurry”.

Claim 12 is objected to because of the following informalities:  On page 22, line 2, please replace “OCC and NP” with “old corrugated containers (OCC) or newsprint (NP)”.

Claim 12 is objected to because of the following informalities:  On page 22, line 3, please replace “the range” with “an amount”.

Claim 12 is objected to because of the following informalities:  On page 22, line 4, please replace “the range” with “an amount”.

Claim 12 is objected to because of the following informalities:  On page 22, line 4, please replace “by  weight” with “by weight”.

Claim 12 is objected to because of the following informalities:  On page 22, line 5, please replace “the range” with “an amount”.

Claim 12 is objected to because of the following informalities:  On page 22, line 5, please replace “by   weight.” with “by weight,”.

Claim 13 is objected to because of the following informalities:  In line 2, please replace “AKD” with “alkyl ketene dimer (AKD)”.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The product AKD 79 appears to be a trademark.  If a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  See also MPEP § 2173.05(u).  

Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  It is unclear what component constitutes 30% of the fiber base.  It appears that the missing component is “newsprint (NP)”.

Claim 10 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The term Hercobond is a trademark.  If a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  See also MPEP § 2173.05(u).  



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 4-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,815,622.  Although the claims at issue are not identical, they are not patentably distinct from each other.  Patent claims are drawn to substantially the same method of manufacturing a yoke configured to carry beverage cans comprising providing a wire mesh mold in the shape of the yoke, immersing the wire mesh mold into a fiber-based slurry, drawing a vacuum across the wire mesh mold to cause fiber particles to accumulate at the wire mesh surface, and removing the wire mesh mold and attached fiber particles from the slurry, wherein the slurry comprises an alkyl ketene dimer moisture barrier additive  in an amount of 0.5 to 10 wt % and strength additive in an amount of 1.5 to 4 wt %, and wherein the slurry comprises a fiber base of about 70 % old corrugated containers (OCC) and 30 % newsprint (NP).  

Whereas patent claims do not recite dimensions of the yoke, one of ordinary skill in the art gleans from the specification at (col. 5, lines 35-42) that the yoke has a plurality of collars, where each collar has diameter of about 1.95 inches, and a web that interconnects the plurality of collars, where the web has a uniform thickness in a range of 0.01 to 0.05 inches.  
Applicant’s attention is drawn to MPEP § 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.”  In re Boylan, 392 F. 2d 1017, 157 USPQ 370 (CCPA 1986).  Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent.  In re Vogel, 422 F.2d 438, 164 USPQ 619,622 (CCPA 1970).

59.	Claims 12 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-11 of U.S. Patent No. 10,815,622.  Although the claims at issue are not identical, they are not patentably distinct from each other.  Patent claims are drawn to substantially the same method of manufacturing a carrier for cylindrically shaped containers wherein the carrier comprises a plurality of collars interconnected by a web, wherein each collar has diameter of about 1.95 inches and the web has a uniform thickness of about 0.03 inches.  Claims further describe a fiber-based slurry containing a an alkyl ketene dimer moisture barrier additive, a polyamidoamine-epichlorohydrin wet strength additive, and a cationic modified polyamine dry strength additive, each in an amount of 4 wt%.  

Drawings
Figure 5 would be objected to as failing to comply with 37 CFR 1.84(p)(5) because it would not include reference numeral 515.  See also objections to specification, paragraph 4, supra. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Conclusion
Claims 1, 2, and 4-13 are objected to.  Claims 4-13 are rejected under the on the ground of nonstatutory double patenting.  For purposes of filling out PTO-326, status of claim 3 is labeled “objected to”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/
Primary Examiner, Art Unit 1762
October 22, 2022